MR. JUSTICE GROVES
delivered the opinion of the Court.
Under Colo. Const, art. VI, § 3, the petitioner applied for a writ in the nature of mandamus. We were asked to order the respondent district attorney to certify that there is probable cause to believe that the petitioner was raped, in order that the petitioner might ask a special hospital board of three licensed physicians to authorize an abortion under 1967 Perm. Supp., C.R.S. 1963, 40-2-50. We issued a rule to show cause why the request for relief should not be granted and the respondent answered.
The petitioner has now advised that she has received an abortion, pursuant to the mental health provisions of the statute.
The petitioner sought relief individually and as a class action on behalf of others similarly situated. We decline to consider the matter as a class action and, of course, the matter presented by the petitioner individually has become moot.
The rule is discharged.